Citation Nr: 1125723	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Whether new and material evidence has been submitted to reopen a claim for service connection for herniated esophagus (Barrett's esophagus) with reflux.  

2. Entitlement to service connection for herniated esophagus (Barrett's esophagus) with reflux.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from April 1984 to April 1994, July 2002 to October 2002, and December 2003 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claim of service connection for herniated esophagus (Barrett's esophagus) with reflux, finding that new and material evidence had not been submitted. 

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for herniated esophagus (Barrett's esophagus) with reflux.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for herniated esophagus (Barrett's esophagus) with reflux is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a May 1997 rating decision, the RO denied service connection for herniated esophagus (Barrett's esophagus) with reflux.  The Veteran did not timely appeal the decision and it is now final.

2.  Evidence received since the May 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for herniated esophagus (Barrett's esophagus) with reflux and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the RO's May 1997 rating decision is new and material and the criteria to reopen the previously denied claim for service connection for herniated esophagus (Barrett's esophagus) with reflux are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The RO denied service connection for a herniated esophagus (Barrett's esophagus) with reflux in May 1997, finding there was no chronic condition.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In July 2006 the Veteran filed a claim to reopen the claim for service connection for herniated esophagus (Barrett's esophagus) with reflux. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the May 1997 RO decision includes evidence that the Veteran was treated for abdominal pain with a pre-existing condition of gastroesophageal reflux disease (GERD) in September 2002 during a period of active service and that he has been treated for gastrointestinal complaints, to include Barrett's esophagus and reflux, since then.  

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, that the Veteran had reflux (GERD) during service and complaints related to it since then, indicating that the Veteran's condition may be chronic in nature.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence sufficient to warrant reopening a claim of service connection for herniated esophagus (Barrett's esophagus) with reflux having been submitted, the petition to reopen the claim for service connection is granted.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Complete service treatment records from the Veteran's last two periods of active service, July 2002 to October 2002 and December 2003 to August 2005 are not of record.  In April 2007 there was a formal finding that the service records were unavailable following a onetime search of the Records Management Center (RMC).  However, a February 2008 letter from the RO to U.S. Air Force headquarters reported that the response from the National Personnel Records Center was that the record was charged out to "Code 22 on July 19, 1999" and has not been returned.  The status and availability of the most recent service treatment records is not clear.  As such, a remand is required in order for a more thorough attempt to obtain the most recent service treatment records to be conducted. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

 The Veteran contends that he has herniated esophagus with reflux which began in service and has continued ever since.  In September 2002 the Veteran was treated for abdominal pain.  At the time it was noted that the Veteran had pre-existing condition of gastroesophageal reflux disease (GERD) for which he takes Aciphex.  A March 2005 line of duty determination reported that the Veteran had preexisting GERD in his medical records however there are no records to indicate that the condition pre-existed service.  As recently as July 2006 the Veteran was diagnosed with Barrett's esophagus and GERD.  It is unclear as to whether the Veteran's Barrett's esophagus with reflux (GERD) pre-existed any period of service or was aggravated during service. 





Accordingly, the case is REMANDED for the following action:

1. Locate, obtain and associate with the file the complete service treatment records for the periods of active duty from July 2002 to October 2002 and from December 2003 to August 2005. 

2.  Following the completion of the above, schedule the Veteran for a VA gastrointestinal examination.  

The examiner is to note that in April 2000 an esophagogastroduodenoscopy was conducted and found to be normal. 

The examiner is to opine as to whether the Veteran's Barrett's esophagus with reflux had its onset during service or was aggravated during service. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

No action is required of the Veteran until further notice.  However, the Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


